UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6127



VINCENT EUGENE WILLIAMS,

                                            Plaintiff - Appellant,

          versus

C. FIX; A. MORRIS; L. M. KIER; L. RICHARDS;
W. COOK; L. M. SAUNDERS; D. SWISHER; AUGUSTA
CORRECTIONAL CENTER; LARRY HUFFMAN; JACK LEE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-9-740-R)

Submitted:   May 15, 1997                   Decided:   May 29, 1997

Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Eugene Williams, Appellant Pro Se.          Susan Campbell
Alexander, Assistant Attorney General, Collin Jefferson Hite,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint and his motion for recon-

sideration. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Williams v. Fix, No. CA-95-740-R
(W.D. Va. Dec. 12, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2